Case 1:21-cv-20292-CMA Document 7 Entered on FLSD Docket 02/12/2021 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 21-20292-CIV-ALTONAGA/Torres

 GIULIANO CARRAFELLI,

        Plaintiff,
 v.

 EXPERIAN INFORMATION
 SOLUTIONS, INC.,

       Defendant.
 ___________________________/

                      ORDER REQUIRING SCHEDULING REPORT
                     AND CERTIFICATES OF INTERESTED PARTIES 1

        The parties are directed to prepare and file a joint scheduling report, as required by Local

 Rule 16.1, by February 26, 2021. In addition, by February 26, 2021, the parties, including

 governmental parties, must file certificates of interested parties and corporate disclosure

 statements that contain a complete list of persons, associated persons, firms, partnerships, or

 corporations that have a financial interest in the outcome of this case, including subsidiaries,

 conglomerates, affiliates, parent corporations, and other identifiable legal entities related to a

 party. Throughout the pendency of the action, the parties are under a continuing obligation to

 amend, correct, and update the certificates.

        DONE AND ORDERED in Miami, Florida, this 12th day of February, 2021.



                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE
 cc:    counsel of record



        1
            The parties must not include Judge Altonaga and U.S. Magistrate Judge Torres as interested
 parties unless they have an interest in the litigation.
